Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 45-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,457,433 (Tooher ‘433) in view of Boon (US 20160192396). 
Claims 1-14 of Tooher ‘433 recite the limitations in the instant application except for identifying the channel assessment occasion based at least on one or more parameters associated with the channel assessment occasion indicated in the DCI. 
Boon ‘396 teaches identifying the channel assessment occasion based at least on one or more parameters associated with the channel assessment occasion indicated in the DCI (Boon; [0114-0115]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the current invention, to add Boon’s features to the teaching of Tooher ‘433 in order to achieves efficient data transmissions using accurate and efficient uplink access procedures in a licensed and unlicensed frequency spectrum (Boon; [0067]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 45-50, 52, 54-58, 60, and 62-63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boon (US 20160192396).

Regarding claim 45, Boon discloses a wireless transmit/receive unit (WTRU) (FIG. 3, User Equipment) comprising:
a receiver, the receiver configured at least to receive downlink control information (DCI) (control information is included in a UL grant for a LAA carrier. A number of transport blocks scheduled by the UL grant is one for the multiple subframe transmission.
To achieve DCI signaling overhead reduction, an uplink multiple coding scheme (UL MCS) and a UL resource allocation (such as resource block assignment and demodulation reference signal (DM-RS) cyclic shift and orthogonal cove code (OCC) index) are common for all the UL subframes/HARQ processes/transport blocks allocated; [0118-0119]), the DCI comprising: 
an indication of an uplink (UL) grant for an UL transmission (FFP configuration information is configured and/or reconfigured by an L1 signaling such as PDCCH/EPDCCH signaling. FFP configuration is included in a PDCCH/EPDCCH UL grant that schedules a UL transmission on an LAA carrier; [0107].
It is well known in the art that DCI (i.e. DCI format 0) is for uplink grant); and
an indication of one or more parameters associated with a channel assessment occasion, the channel assessment occasion corresponding to a time period to conduct one or more channel assessments (If the channel is occupied, the UE skips the FFP and performs CCA just before the start of the next FFP. UE skips one subframe and performs CCA again just before the start of the next subframe that is within the same FFP for the FFP that is longer than one subframe. If the CCA then indicates the channel is unoccupied, the UE transmits during up to the remaining maximum channel occupancy time within the same FFP; [0105].
FFP configuration is included in a PDCCH/EPDCCH UL grant that schedules a UL transmission on an LAA carrier; [0107]); and
a processor, the processor configured at least to: determine a start time for the UL transmission based at least on the UL grant (UL transmission on a LAA carrier is scheduled by a UL grant. Upon reception of a UL grant that is in a UL period or a DL period, a UE performs CCA check on the first available CCA slot and transmits in the first available FFP if a channel is unoccupied; [0114]);
identify the channel assessment occasion based at least on the determined start time for the UL transmission and at least one of the one or more parameters associated with the channel assessment occasion indicated in the DCI (UL transmission on a LAA carrier is scheduled by a UL grant. Upon reception of a UL grant that is in a UL period or a DL period, a UE performs CCA check on the first available CCA slot and transmits in the first available FFP if a channel is unoccupied. If the channel is occupied, the UE tries CCA check again on a next available CCA slot. a CCA slot is available before a next FFP. In another embodiment, a CCA slot is available before a next subframe within the same FFP; [0114-0115]), 
wherein the channel assessment occasion is before the determined start time for the UL transmission (before a UE transmits on a subframe 1250, 1350, the UE performs CCA; [0104]);
perform the one or more channel assessments on a channel during the channel assessment occasion (Upon reception of a UL grant that is in a UL period or a DL period, a UE performs CCA check on the first available CCA slot; [0114]);
determine whether the channel is available or unavailable based on the one or more channel assessments; and send the UL transmission at the determined start time via the channel on a condition that the channel is determined to be available (UE performs CCA check on the first available CCA slot and transmits in the first available FFP if a channel is unoccupied. If the channel is occupied, the UE tries CCA check again on a next available CCA slot; [0114]).

Regarding claim 46, Boon discloses wherein the channel is an unlicensed channel (process uplink and downlink channels on unlicensed spectrum; [0046]).

Regarding claim 47, Boon discloses wherein the receiver is further configured to receive DCI comprising an indication of at least a block of UL time periods (An FFP is fixed or configurable by a network. For example, the FFP is configured from the range of 1 ms to 10 ms; [0101].
the FFP configuration is included in a PDCCH/EPDCCH UL grant that schedules a UL transmission on an LAA carrier; [0107].
the UE determines an FFP start times as P.times.k+t.sub.0, where k.epsilon.[0, . . . K-1], t.sub.0 is the start time of the current UL period and P is the configured FFP duration; [0110]).

Regarding claim 48, Boon discloses wherein the DCI comprising an indication of at least the block of UL time periods comprises a DCI comprising an indication of at least a start of the block of UL time periods and an indication of a length of the block of UL time periods (An FFP is fixed or configurable by a network. For example, the FFP is configured from the range of 1 ms to 10 ms; [0101].
the FFP configuration is included in a PDCCH/EPDCCH UL grant that schedules a UL transmission on an LAA carrier; [0107].
the UE determines an FFP start times as P.times.k+t.sub.0, where k.epsilon.[0, . . . K-1], t.sub.0 is the start time of the current UL period and P is the configured FFP duration; [0110]).

Regarding claim 49, Boon discloses wherein the block of UL time periods comprises at least one block of slots (UL transmission on a LAA carrier is scheduled by a UL grant. Upon reception of a UL grant that is in a UL period or a DL period, a UE performs CCA check on the first available CCA slot and transmits in the first available FFP if a channel is unoccupied. If the channel is occupied, the UE tries CCA check again on a next available CCA slot. A CCA slot is available before a next FFP. In another embodiment, a CCA slot is available before a next subframe within the same FFP. Upon the end of the current UL period, a UL grant is discarded by a UE if the corresponding transmit block (TB) has not been successfully transmitted; [0114-0115]).

Regarding claim 50, Boon discloses wherein the processor is further configured to determine the channel assessment occasion based at least in part on whether the UL transmission is within the block of UL time periods (A UL transmission on a LAA carrier is scheduled by a UL grant. Upon reception of a UL grant that is in a UL period or a DL period, a UE performs CCA check on the first available CCA slot and transmits in the first available FFP if a channel is unoccupied. If the channel is occupied, the UE tries CCA check again on a next available CCA slot. a CCA slot is available before a next FFP. In another embodiment, a CCA slot is available before a next subframe within the same FFP; [0114-0115]).

Regarding claim 52, Boon discloses wherein the receiver is further configured to receive the DCI from a network entity, the network entity being at least one of: an evolved NodeB (eNB), or a cell (To achieve DCI signaling overhead reduction, an uplink multiple coding scheme (UL MCS) and a UL resource allocation (such as resource block assignment and demodulation reference signal (DM-RS) cyclic shift and orthogonal cove code (OCC) index) are common for all the UL subframes/HARQ processes/transport blocks allocated; [0119]).

Regarding claim 54, Boon discloses wherein the UL grant indicates one or more time periods for UL transmission (FFP configuration information is configured and/or reconfigured by an L1 signaling such as PDCCH/EPDCCH signaling. FFP configuration is included in a PDCCH/EPDCCH UL grant that schedules a UL transmission on an LAA carrier; [0107].
It is well known in the art that DCI (i.e. DCI format 0) is for uplink grant).

Regarding claim 55, the claim is interpreted and rejected for the reasons cited in claim 45.
Regarding claim 56, the claim is interpreted and rejected for the reasons cited in claim 46.
Regarding claim 57, the claim is interpreted and rejected for the reasons cited in claim 48.
Regarding claim 58, the claim is interpreted and rejected for the reasons cited in claim 50.
Regarding claim 60, the claim is interpreted and rejected for the reasons cited in claim 52.
Regarding claim 62, the claim is interpreted and rejected for the reasons cited in claim 45.
Regarding claim 63, the claim is interpreted and rejected for the reasons cited in claim 48.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 51 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Boon in view of Mukherjee et al. (US 20180317246).

Regarding claim 51, Boon does not expressly disclose wherein the one or more parameters associated with the channel assessment occasion identify a length of the channel assessment occasion.
In an analogous art, Mukherjee discloses wherein the one or more parameters associated with the channel assessment occasion identify a length of the channel assessment occasion (If the wireless device 120 is scheduled for UL transmission on subframe n on a LAA cell in unlicensed spectrum, the weight may be mapped to a certain LBT setting including LBT algorithm and its corresponding parameters, for example, the initial CCA sensing time, extended CCA sensing time and range of random backoff number for eCCA. LBT setting may be sent to wireless device 120 in UL grant. In another example, an index may be sent to the wireless device 120 in the UL grant by which the wireless device 120 may map the index to the corresponding LBT settings; [0129]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Mukherjee in the system of Boon in order to provide support for LBT with QoS differentiation in unlicensed spectrum, which leads to better and fairer sharing of the unlicensed spectrum with other technologies such as Wi-Fi (Mukherjee; [0121]).

Regarding claim 59, the claim is interpreted and rejected for the reasons cited in claim 51.

Claims 53, 61, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Boon in view of Wang (US 20130039297).

Regarding claim 53, Boon discloses receiving the indication of at least the start of a block of UL time periods and the indication of the length of the block of UL time periods (An FFP is fixed or configurable by a network. For example, the FFP is configured from the range of 1 ms to 10 ms; [0101].
the FFP configuration is included in a PDCCH/EPDCCH UL grant that schedules a UL transmission on an LAA carrier; [0107].
the UE determines an FFP start times as P.times.k+t.sub.0, where k.epsilon.[0, . . . K-1], t.sub.0 is the start time of the current UL period and P is the configured FFP duration; [0110]).
Boon does not expressly disclose receiving a group DCI, and decoding the group DCI with a Radio Network Temporary Identifier (RNTI) corresponding to the group DCI.
In an analogous art, Wang discloses receiving a group DCI, and decoding the group DCI with a Radio Network Temporary Identifier (RNTI) corresponding to the group DCI (One of the RRC message parameter may contain a group identity information (e.g., a group-radio network temporary indicator (G -RNTI) which can be used to obtain the Downlink Control Information ( DCI) by decoding the PDCCH. In other words, the RRC message may assign each UE group an identity, and this group identity information may be used in the PDCCH to indicate the DL/UL assignment information for the aggregate transmission. For example, parameters such as G-RNTI and/or SPS C-RNTI may be encoded and/or decoded with the cyclic redundant code (CRC) of the DCI in the PDCCH; [0034]
UEs may blindly decode the control region 50 and obtain a plurality of DCIs with different identifiers such as C-RNTI, G-RNTI, P-RNTI, SI-RNTI, SPS C-RNTI, . . . . For example, a UE is previously assigned with a group identifier G -RNTI# in a previously transmitted RRC message, then the UE may decode a DCI by the G -RNTI# and the DCI may indicate that the UE's DL resource is allocated in a resource block#22 (RB#22) in the data region 52; [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang in the system of Boon in order to enable transmitting of aggregated data from the base station using the same control signaling, thus reducing control signal overhead, and avoiding the need for transmitting specific downlink assignment messages or uplink grant messages over a physical downlink control channel (PDCCH) (Wang; [0029]).

Regarding claim 61, the claim is interpreted and rejected for the reasons cited in claim 53.
Regarding claim 64, the claim is interpreted and rejected for the reasons cited in claim 53.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 20160105907), “Device And Method Of Handling Service In Unlicensed Cell.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413